Citation Nr: 1746075	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation for lumbar strain in excess of 20 percent.  

2.  Entitlement to an evaluation for right knee traumatic arthritis in excess of 10 percent.  

3.  Entitlement to an evaluation for right ankle traumatic arthritis in excess of 10 percent.  

4.  Entitlement to an evaluation for left ankle traumatic arthritis in excess of 10 percent.  

5.  Entitlement to a compensable evaluation for bronchitis.  

6.  Entitlement to service connection for obstructive sleep apnea as secondary to service connected bronchitis.  

7.  Entitlement to service connection for left knee arthritis.  
REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1979, January 1980 to January 1984, and February 1988 to June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's last ankle and back examinations occurred more than five years ago.  Moreover, since the statement of the case, more than a thousand pages of VA treatment records have been added to the claims file without the AOJ issuing a supplemental statement of the case (SSOC).  As such, remand is necessitated.

With respect to the Veteran's claim for an increased rating for a right knee disability, the Board notes that the last VA examination to assess the severity of the Veteran's bilateral knees was in August 2012.  The Board further notes that since such examination the Veteran has had knee surgery on his right knee.  Therefore, the Board finds that the increased rating claims should be remanded so that the Veteran can be afforded current VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Regarding the Veteran's claims for service connection for a left knee disability and service connection for sleep apnea, the Board finds that new examinations and opinions are necessary.  In August 2012 the Veteran was afforded an examination for his left knee, at which time the examiner noted that the Veteran had arthritis of the left knee.  He opined that the arthritis of the left knee was less likely than not caused by the Veteran's service, as his separation examination was normal and his X-rays in service showed negative for any arthritis.  The Board finds that the examiner failed to address whether the Veteran's documented knee pain in service could be related to his current arthritis, and if it is not related then opine as to why.  The examiner further failed to address the private October 2012 opinion submitted by the Veteran by Dr. N.V.  In this opinion M.V. opined that the Veteran injured his knees in service when he tripped over a tree root and landed on his left knee in 1979.  He further stated that the Veteran's general activities while in the airborne unit caused stress or micro fractures in his knees.   

The Veteran's August 2012 VA examination him with sleep apnea.  The examiner found that the Veteran's sleep apnea was not secondary to his service connected bronchitis because the bronchitis was asymptomatic.  However, the examiner failed to address whether the Veteran's sleep apnea either began during or was otherwise caused by his military service.  Furthermore, the Board notes that the Veteran has recently experienced respiratory symptoms due to his chronic bronchitis, as revealed at his November 2015 respiratory VA examination.  Therefore, the Board notes that the Veteran is showing symptoms of chronic bronchitis.  As such, a new examination and opinion are warranted with regard to whether the Veteran's diagnosed sleep apnea is due to or a result of his service, or caused or aggravated by his currently diagnosed chronic bronchitis.  

Additionally, the Veteran was provided with a VA examination for his service connected bronchitis in 2015, which suggested that a compensable rating might be warranted (based on the FEV-1 rating that was shown on pulmonary function testing).  However, no supplemental statement of the case (SSOC) was ever issued readjudicating this condition.  This should be done.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee, back, and bilateral ankle disabilities.

The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  Pursuant to Correia v. McDonald, the examiner must test the range of motion and pain of the various joints in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology.  The examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner must portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

2.  Provide the Veteran with an examination of his left knee disability and his sleep apnea.

The examiner should:

a) diagnose any left knee disability, to include arthritis.  If a disability is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the left knee disability either began during or was otherwise caused by his military service?  Why or why not?  The examiner should specifically address the October 2012 private opinion from Dr. N.V. in his opinion.  

b) the examiner should also opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's left knee disability was either caused or aggravated by his service connected right knee disability.  Why or why not? 

c)  diagnose any sleep apnea disorder.  If a disability is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the sleep apnea either began during or was otherwise caused by his military service.  Why or why not?  

Opine as to whether it is at least as likely as not (50 percent or greater) that any diagnosed sleep apnea disorder was either caused or aggravated by the service connected chronic bronchitis.  Why or why not?  If aggravation is found, the examiner should identify the baseline level of severity of the sleep apnea prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  
 
3.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran an appropriate amount of time to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




